WOODLEY, Judge.
The conviction is for the felony offense of driving while intoxicated; the punishment, one year in jail.
Appellant was arrested while driving an automobile on a public highway and the arresting officers described his appearance and actions and testified that he was intoxicated.
Appellant testified that he had consumed a half pint of wine after 9 P.M.; was arrested about 20 or 25 minutes later, and it usually took about an hour for alcohol to take effect on him.
The jury resolved any issue there may have been as to appellant’s intoxication against him and the evidence sustains their verdict.
The prior misdemeanor conviction alleged in the indictment was established, the information and judgment being introduced, and appellant was identified as the defendant in said cause.
The evidence is sufficient to sustain the conviction and we find no reversible error.
The judgment is affirmed.